DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
(a) An opening is discussed in paragraph 62.  Please label the opening in Figure 8 and include the label in the discussion in paragraph 62.
(b) In paragraph 79, line 6, the specification refers to “a front surface e”.  Either correct the paragraph or label “e” in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 7, line 3: Change “groove” to “grooves”.
Page 2, paragraph 12, line 3: Change “groove” to “grooves”.
Page 4, paragraph 33, line 1: Change “0.2” to “02”.
Page 5, paragraph 37, line 4: Change A22 to A11.
Page 7, paragraph 46, line 4: Change “closed” to “close”.
Page 7, paragraph 49, line 6: Change “extends” to “extending”.
Page 8, paragraph 51, lines 7-8: Are these problems “caused” by setting the thin buffer layer 0222?  Please review the translation.
Page 9, paragraph 57, line 2: Change “patter” to “pattern” in two places in this line.
Page 10, paragraph 59, last sentence.  Please check the translation of this sentence.  The sentence does not make sense.
Page 10, paragraph 61, line 5: Check the translation of “they carry out”.  The current translation is awkward.
Page 11, paragraphs 63, 64, line 1: Check the translation of “Optionally” here and elsewhere in the specification.  The use of this term does not make sense in the context of the discussion.
Pages 12-13, paragraph 69: Please review the translation of this paragraph.  This paragraph does not make sense.

Page 13, paragraphs 72-73: Check the translation of “rounded angle” and “square angle”.  These terms do not make sense.
Page 13, paragraph 73, line 3: Change “an” to “An”.
Page 14, paragraph 77, line 3: Change “overlap” to “overlaps”.
Page 15, paragraph 79, line 6: If the drawings are not changed to include the reference number “e”, then delete “e” after “front surface” in this line.
Page 16, paragraph 84, lines 6-8: There are references to “the source metal layer and the source metal layer” and “the drain metal layer and the drain metal layer” in these lines.  Please review the translation.
Page 21, paragraph 116, line 2: Change “butter” to “buffer”.
Appropriate correction is required.

Claim Objections
Claims 1-10, 12, 14, 15, and 17-22 are objected to because of the following informalities:
Claim 1, line 2: The claim refers to an encapsulation region and a display region of the base substrate.  However, the disclosure states that the display region is a part of the encapsulation region.  See applicants’ specification, paragraph 37.  Please review the claim language.
Claim 1, line 10: Change “groove” to “grooves”.
Claim 1, line 11:  Add “stacked” between “the plurality of” and “inorganic film layers”.  Compare with line 6.

Claim 3, line 2: Add “stacked” between “plurality of” and “inorganic film layers”.
Claim 3, line 13: Please provide antecedent basis for the specific “first groove”. 
Claim 5 is objected to for depending from objected-to base claim 3.
Claim 4, line 3: Add “stacked” between “the plurality of” and “inorganic film layers”.
Claim 6, line 2: Change “plurality of inorganic film layer” to “plurality of stacked inorganic film layers”.
Claim 7, line 2: Add “stacked” between “plurality of” and “inorganic film layers”.
Claim 18, line 2: Add “stacked” between “plurality of” and “inorganic film layers”.
Claim 17, line 4: Please provide antecedent basis for “the bonding pad”.
Claim 18, line 4: Add “stacked” between “plurality of” and “inorganic film layers”.
Claim 21, line 12: Add “stacked” between “plurality of” and “inorganic film layers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, 14, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claim 1: This claim refers to “at least one of the plurality of first grooves” in two places in lines 13-15.  However, the claim is unclear as to whether the first “at least one of the plurality of first grooves” is the same as or different from the second “at least one of the plurality of first grooves”.  Because the claim language is unclear, claim 1 is rejected as indefinite.
Claims 2-10, 12, 14, 15, 17-20 and 22 are rejected for depending from claim 1.
Regarding claim 3, which depends from claim 1: While a plurality of first grooves has been defined, “the first groove, most distal from the encapsulation region,…” in line 13 as not been defined.  Because there is no antecedent basis, claim 3 is indefinite.
Claim 5 is rejected for depending from claim 3.
Regarding claim 4, which depends from claim 1: In lines 1-2, the claim states “the inorganic film layer between each two of adjacent first grooves….”  In claim 1, the claim defines “at least one of the plurality of first groove runs through at least one inorganic film layer of the plurality of [stacked] inorganic film layers….”  Claim 4 has not defined two grooves through the inorganic film layer.  Instead, claim 1 includes only one groove running through at least one inorganic film layer, as well as multiple grooves.  Claim 1 also includes one inorganic film layer and more than one inorganic film layer, but claim 4 does not define that the breadth of claim 1 is limited to only one inorganic film layer that has two grooves running through it.  Because antecedent basis has not been provided, claim 4 is rejected as indefinite.
runs through at least one inorganic film layer of the plurality of inorganic film layers” (emphasis added).  Claim 6 states that “the at least one inorganic film layer comprises: the interlevel dielectric layer, the gate insulator layer, and a part of the buffer layer” (emphasis added).  If the first groove runs through the inorganic film layer, then the first groove is not running through a part of a layer.  The first groove runs through the entire layer.  Because the requirements of claim 6 conflict with the requirements of claim 1, claim 6 is rejected as indefinite.
Regarding claim 7, which depends from claim 1: Claim 1 requires “at least one of the plurality of first groove[s] runs through at least one inorganic film layer of the plurality of inorganic film layers” (emphasis added).  Claim 7 states that “the at least one inorganic layer comprises: the interlevel dielectric layer, the gate insulator layer, the buffer layer, and a part of the barrier layer” (emphasis added).  If the first groove runs through the inorganic film layer, then the first groove is not running through a part of a layer.  The first groove runs through the entire layer.  Because the requirements of claim 7 conflict with the requirements of claim 1, claim 7 is rejected as indefinite.
Regarding claim 10, which depends from claim 1: Claim 1 defines the base substrate as having a display region and an encapsulation region and an edge region on a periphery of the encapsulation region.  Claim 10, which depends from claim 1, also defines the encapsulation region as comprising a display region and a peripheral region surrounding the display region.  A question arises as to whether the claim 10 display region is the same as or different from the claim 1 display region.  Because claim 10 is not clear as to its display region, claim 10 is rejected as indefinite.

Regarding claim 17, which depends from claim 1: There is no antecedent basis for “the bonding pad” in line 4.  Because no antecedent basis exists, claim 17 is rejected as indefinite.
Regarding claim 20, which depends from claim 1: Claim 1 defines the base substrate as having a display region and an encapsulation region and an edge region on a periphery of the encapsulation region.  Claim 20, which depends from claim 1, also defines the encapsulation region as comprising a display region and a peripheral region surrounding the display region.  A question arises as to whether the claim 20 display region is the same as or different from the claim 1 display region.  Because claim 20 is not clear as to its display region, claim 20 is rejected as indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okabe, U.S. Pat. Pub. No. 2021/0288286, Figures 1-3, 6, and 7.
Okabe Figures 1-3:

    PNG
    media_image1.png
    512
    524
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    488
    776
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    443
    670
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    433
    576
    media_image5.png
    Greyscale


Regarding claim 2, which depends from claim 1: Okabe discloses the at least one inorganic film layer (13, 15, 17) comprises: a gate insulator layer (13) and an interlevel dielectric layer (15) stacked along a direction distal from the base substrate (10).  Id. ¶¶ 44, 45.
Regarding claim 20, which depends from claim 1: Okabe discloses that the encapsulation region comprises a display region (D) and a peripheral region surrounding the display region (D), and the display substrate further comprises a barrier Id. 
Regarding claim 21: Okabe discloses a method for manufacturing a display substrate, comprising: providing a base substrate (10), wherein the base substrate (10) is provided with a display region (D), an encapsulation region (region where sealing film (30) is located) and an edge region (F) on a periphery of the encapsulation region, the edge region (F) comprising a bonding region (T) on at least one side of the base substrate (10); forming a plurality of stacked inorganic film layers (11, 13, 15, 17) on a side of the base substrate (10) from an inorganic material; forming a plurality of first grooves (Ma, Mb) which are spaced apart from each other and extend along a periphery of the base substrate (10) on the edge region in a direction distal from the encapsulation region, wherein at least one of the plurality of first groove[s] (Ma, Mb) runs through at least one inorganic film layer (13, 15, 17) of the plurality of inorganic film layers (11, 13, 15, 17), and orthographic projections of the plurality of first grooves (Ma, Mb) on the base substrate (10) have a non-overlapping region with the bonding region (T), and a distance between at least one (Ma) of the plurality of first grooves (Ma, Mb) and the display region (D) is larger than a distance between at least one (Mb) of the plurality of first grooves (Ma, Mb) and an edge of the base substrate (10); and forming an organic layer (27) covering at least one (Ma) of the plurality of first grooves (Ma, Mb) from an organic material.  Id. ¶¶ 19-27, 42-47, 55-68.
.

Allowable Subject Matter
Claims 3-10, 12, 14, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections and Section 112(b) rejections are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “an orthographic projection of the first buffer pattern on the base substrate covers the encapsulation region and a part of the edge region, the second buffer pattern is in the edge region, a thickness of the first buffer pattern is greater than a thickness of the second buffer pattern, and a direction of the thickness of the first buffer pattern and a direction of the thickness of the second buffer pattern are both vertical to a bearing surface of the base substrate; and an orthographic projection of the organic layer on the buffer layer partially overlaps the second buffer pattern, and an orthographic projection of a side, away from the encapsulation region, of the first groove, most distal from the encapsulation region, of the plurality of first grooves on the buffer layer overlaps a border line of the first buffer pattern and the second buffer pattern”, in combination with the remaining limitations of the claim.

With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “wherein an orthographic projection of the first buffer pattern on the base substrate covers the encapsulation region and a part of the edge region, the second buffer pattern is in the edge region, a thickness of the first buffer pattern is greater than a thickness of the second buffer pattern, and a direction of the thickness of the first buffer pattern and a direction of the thickness of the second buffer pattern are both vertical to a bearing surface of the base substrate; and -4-wherein an orthographic projection of the organic layer on the buffer layer partially overlaps the second buffer pattern, and an orthographic projection of a side, distal from the encapsulation region, of the barrier portion, most distal from the encapsulation region, on the buffer layer overlaps a border line of the first buffer pattern and the second buffer pattern”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “wherein the at least one inorganic film layer comprises: the interlevel dielectric layer, the gate insulator layer, and a part of the buffer layer”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “wherein the at least one inorganic layer comprises: the interlevel dielectric layer, the gate insulator layer, the buffer layer, and a part of the barrier layer”, in combination with the remaining limitations of the claim.

With regard to claims 9, 10, 12, 14, and 15: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “wherein orthographic projections of the two ends of the first groove on the base substrate have a non-overlapping region with the bending region, and are on a side, proximal to the bending region, of the first sub-region”, in combination with the remaining limitations of the claim.
With regard to claim 18: The claim has found allowable due to its dependency from claim 17 above. 
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “a distance between a side, proximal to the encapsulation region, of the first groove, proximal to the encapsulation region, of the plurality of first grooves and a side, proximal to the encapsulation region, of the first groove, distal from the encapsulation region, of the plurality of first grooves is approximately 60 microns”, in combination with the remaining limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897